Title: To George Washington from Tobias Lear, 1 April 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 1st 1791.

I was, by the post of last evening, honored with your letters of the 27th & 28th Ultimo and the enclosures contained in the latter.
We have not yet received any account of Fraunces. As measures were taken before your departure, to give him an opportunity of coming again into the family if he chose to accede to the terms & conditions upon which he might return, nothing has since been done towards engaging any particular person until we learn somthing further from Fraunces. But I have not failed to pursue my inquiries in a general way whenever opportunities have offered. Nothing has transpired respecting Holker’s man; and no applications have lately been made that have the least prospect of answering the purpose. Should Fraunces not incline to comply with the stipulations which will be made for his coming, I shall then pursue the object without relaxation until a proper person & one in whom Mrs Washington fully concurs and can confide, is obtained. As much in the way of œconomy and regularity in the family will depend upon a good Housekeeper,

no pains will be spared to get such an one. Mrs Washington being better acquainted with the qualifications requisite in such a person than I am, her judgment must be my guide in whatever I may do towards obtaining this Character. We need not be in haste to fix upon persons unless such should offer as may appear to be in every respect properly qualified: for in the present state of the family we feel no particular want of such persons. To obtain them before your return will be the only wish, in point of time that we have.
The Boxes &c. which were in the Garden were all removed the day after your departure, and from that time to this there has been a man employed in the Garden (sent by Mr Morris, and Mrs Washington tells me by your desire, you having informed Mr Morris that it would be at your expense) in trimming the trees—putting in order the Borders—grass plats—walks &c. He says he shall complete everything tomorrow; and from that time I think it will be very hard if it cannot be kept in the nicest order by our own people. The top of the Urn which fell off (it was not broken, being annexed to the Urn by an iron spindle) is put on as before.
I shall be particularly attentive to your directions relative to furnishing Mrs Washington with money; and I should be extremely unhappy, if she should have cause to apply to me through an inattention on my part in asking if it is wanted.
The Washer woman who was employed before Jacob’s wife came into the House has been discharged—and the woman in the Kitchen may be discharged also, there will be no want of one there at least before your return. But nothing can be expected from Richmond—he is an idle ignorant boy, and they tell me (I believe with truth) that he is of no manner of service there.
The Pad belonging to the Waggon harness is sent by the Stage of this morning—The carriage of it is paid. But as it will not reach Alexa. ’till monday evening, I presume you will hardly get it before you leave that part of the Country.
I enclosed Colo. Blaine’s letter to Genl Knox immediately upon receiving it, with the extract from your letter relating to it.
If Colo. Cannon comes to this place I shall say to him what you request—and what he appears richly to deserve.
Mrs Washington gave us a gloomy history from your letter, of your crossing the Bay. Its termination without material damage

brightened the scene which commenced in a pretty dark manner. We had a very severe thunder-gust here on Thursday evening, and were not without our apprehensions that you might be crossing the Bay at that time, which proved too true. The failure of your horses or a part of them will be a serious inconvenience. The high flesh & want of exercise previous to your depa⟨rture⟩ must have been a great disadvantage to them.
Mrs Washington has been pretty well since you left us—Nelly has been as usual—and Washington for several days past has been confined with a very severe cold, but is now recovering. Mrs Lear & our little boy are in fine health. She begs that her best respects may be presented to you. My friends at Mount Vernon and in its vicinity are remembered by me with affection and have my best wishes. I have the honor to be with the highest respect & most sincere attachment—Sir Your Obliged & very hble Sert

Tobias Lear.

